—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly exercised its discretion in granting defendant’s motion for a protective order striking plaintiffs cross notice of examination before trial and in directing that the depositions of defendant’s employees and/or officers take place in the New York City area, where they reside and are employed (see, CPLR 3103 [a]; 3110 [1]). We modify the order, however, by directing that the reasonable expenses of taking those depositions, excluding counsel fees, are to be taxable costs to the prevailing party (see generally, CPLR 8101). (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Discovery.) Present — Denman, P. J., Lawton, Wesley and Davis, JJ.